Citation Nr: 1008891	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-33 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether Department of Veterans Affairs (VA) compensation 
benefits were correctly terminated from August 3, 2005, to 
November 30, 2005, due to "fugitive felon" status.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $3,872.70.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The appellant's husband served on active duty from July 1960 
to July 1964 and from November 1965 to July 1986.  He died in 
June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2008 decision by the VA 
Committee on Waivers and Compromises (COWC) at the Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania that denied waiver of recovery of an overpayment 
of VA compensation benefits in the amount of $3,872.70.


FINDINGS OF FACT

1.  An April 1995 rating decision granted service connection 
for the cause of the Veteran's death.

2.  In November 2006, the RO received notice that there had 
been an outstanding warrant for the appellant from August 3, 
2005, to November 30, 2005, when she was arrested for 
extortion.

3.  In January 2007, the RO terminated the appellant's 
compensation, due to the RO's determination of her status as 
a fugitive felon from August 3, 2005, to November 30, 2005.

4.  From August 3, 2005, to November 30, 2005, the appellant 
was a fugitive felon.

5.  There is no indication of fraud, misrepresentation, or 
bad faith by the appellant.

6.  The appellant was at fault in the creation of the 
indebtedness at issue.

7.  The collection of any portion of the debt would not 
deprive the appellant of basic necessities, as her monthly 
income exceeds her monthly expenses.

8.  Recovery of the $3,872.70 debt would not nullify the 
objective for which the benefits were intended, as the 
appellant retains her VA compensation benefits and still 
receives them.

9.  Failure to make restitution would result in unfair gain 
to the appellant-debtor, at the expense of the government.

10.  The evidence of record does not show that the appellant-
debtor has changed position to her detriment due to her 
reliance upon the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  The appellant is considered a fugitive felon for VA 
compensation purposes and compensation benefits for the 
appellant were prohibited as a matter of law effective from 
August 3, 2005, to November 30, 2005, by reason of an 
outstanding fugitive felon warrant.  38 U.S.C.A. §§ 5103(a), 
5103A, 5313B (West 2002 & Supp. 2009); 38 C.F.R. § 3.665(n) 
(2009).

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $3,872.70 would not be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002 & Supp. 2009); 38 C.F.R. §§ 1.962, 1.965 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA is not, however, 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that VA has explained to 
the appellant the bases for the finding that the debt was 
valid and its reasons for denying the waiver.  The RO also 
afforded her the opportunity to present information and 
evidence in support of the claim.  The Board finds that these 
actions satisfy any duties to notify and assist owed the 
appellant in the development of these claims.


II.  Analysis

As an initial matter, the Board notes that if the appellant 
asserts the invalidity of a debt, the matter of whether the 
overpayment was properly created must be addressed before a 
claim for waiver of an overpayment may be adjudicated.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); see 
VAOGCPREC 6-98 (Apr. 24, 1998) (cited 63 Fed. Reg. 31,264 
(1998)).  Because the ROIC addressed the validity of the debt 
in the October 2008 statement of the case (SOC), and this 
matter is encompassed in the claim on appeal, the Board may 
address this matter. 

A dependent of a veteran, to include a surviving spouse, 
eligible for compensation benefits may not be paid such 
benefit for any period during which he or he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002).

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

38 C.F.R. § 3.665(n) (2009).

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  VAOPGCPREC 7-2002.  It was 
noted that Public Law No. 104-193 'was designed to cut off 
the means of support that allows fugitive felons to continue 
to flee.'  Id.  The SSA's fugitive felon provision is 
essentially identical to the VA provision cited above.  See 
42 U.S.C.A. § 1382(e)(4)(A).

In a November 2006 letter, the RO informed the appellant that 
it had received notification from law enforcement authorities 
that she was the subject of an outstanding arrest warrant and 
considered a fugitive felon.  The RO proposed to suspend her 
VA benefits from August 3, 2005, to November 30, 2005, 
because those were the dates of her warrant and her arrest, 
respectively.

Documentation contained in the claims file at that time 
included a report from VA's Fugitive Felon Program that 
indicated the appellant had been issued by Broward County on 
August 3, 2005, and the appellant was arrested on November 
30, 2005.  The offense was extortion.

In January 2007, the appellant submitted an October 2006 
document showing that she had waived her appearance at any 
pretrial conferences that may occur in her case.

In a January 2007 written statement, the appellant indicated 
that she was not a fugitive felon.  She indicated that she 
had attended all of her court appearances except when she had 
obtained a waiver not to appear.

In a January 2007 letter, the RO informed the appellant that 
it had suspended her VA compensation from August 3, 2005, to 
November 30, 2005.  Due to her being the subject of an 
outstanding warrant during that time, she was considered a 
fugitive felon, and her benefits were suspended for that time 
period.

In a February 2007 letter, the appellant disagreed with the 
RO's decision.  She contended that she was not aware that 
there was an arrest warrant.  She indicated that this 
information could be attested to by her lawyer.  He had 
informed her that if a warrant was issued, he would notify 
the appellant.  That never happened.  She was not fleeing to 
avoid prosecution.  She was living her normal life.  She also 
stated that she had not been convicted of any crime.

In a February 2007 letter, the appellant requested a waiver 
of the debt or consideration for small payments.  She 
recently moved to a retirement village for Air Force widows.

In March 2007, the appellant submitted a Financial Status 
Report.  She indicated that the VA payments were her only 
monthly income.  The amount was $1,067 per month.  Her 
expenses totaled $1,021 per month, including $211 for rent, 
$155 for utilities and heat, $100 for medical copayment, $40 
for car insurance, $45 for cell phone and $370 for credit car 
and auto payments.  She listed $1592 in credit card debt.  
She indicated that she would be able to pay $50 per month 
toward her debt.

An April 2007 letter from the RO provided the appellant with 
an audit of her claim and confirmed that the overpayment 
amount was $3,872.70.

In a March 2008 decision, the COWC determined that a waiver 
of the appellant's overpayment was denied.  There was no 
finding of fraud, misrepresentation, or bad faith on the part 
of the appellant in the creation of the indebtedness.  Thus, 
a determination had to be made as to whether collection of 
the overpayment would be against equity and good conscience.  
However, the appellant was at fault in the creation of the 
debt, since it resulted from her being the subject of an 
outstanding arrest warrant.  Furthermore, while the 
appellant's financial information indicated that payment of 
the debt could cause financial hardship, failure to collect 
the debt would be an unfair financial gain to the appellant 
at the expense of the government.  This would be unjust 
enrichment.  Since the appellant was not entitled to receive 
the benefits for this time period, recouping the benefits 
would not defeat the purpose of the pension she currently 
received.  After weighing the evidence the COWC determined 
that it would not be against equity and good conscience to 
recoup the debt.

In April 2008, the appellant submitted a Financial Status 
Report.  She indicated that her VA income was $1,091 per 
month.  This was her only income.  Her expenses totaled 
$1,084 per month, including $500 for rent, $40 for food, $50 
for copayments on medications and gas, $494 for monthly 
payments on installment contracts or other debts.  She 
indicated that she had $138,500 deferred debt for student 
loans.  .  She estimated that she would be able to pay $7 per 
month towards her debt.

In an April 2008 written statement, the appellant indicated 
that being forced to pay this debt would  result in undue 
hardship and would deprive her of her basic necessities 
needed to live on a daily basis.

In an August 2008 written statement, the appellant did not 
disagree with the overpayment once she realized what it was 
for.  However, she appealed the decision since she could not 
afford to lose any amount from the check she receives. 

In a January 2009 written statement, the appellant indicated 
that she did not know there was a warrant for her arrest.  
She stated that she was unable to afford food or medical 
expenses.  She also indicated that her rent had increased to 
$704 per month.

With regard to the validity of the creation of the debt, the 
evidence shows that a felony arrest warrant for the appellant 
was issued.  August 2005 and she was arrested in November 
2005.  Both the controlling statute and the regulation 
specifically include the intentional act of "fleeing to 
avoid prosecution, or custody or confinement after 
conviction, for an offense, which is a felony under the laws 
of the place from which the person flees," or "violating a 
condition of probation or parole imposed for commission of a 
felony under the Federal or State law," as separate and 
independent conditions for a finding fugitive felon status.  
As alluded to above, flight or hiding is also necessary to 
meet the legal definition of fugitive.

To engage in an intentional act of fleeing from prosecution, 
the appellant would first have to know that she was facing 
prosecution.  The appellant has asserted that she did not 
know of the warrant.

The Board's finding that an individual must have at least 
some knowledge of prosecution before she can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  In December 2005, the Second 
Circuit Court of Appeals found that, under that statute, in 
order for a person to be fleeing prosecution:

There must be some evidence that the person 
knows his apprehension is sought.  The statute's 
use of the words "to avoid prosecution" 
confirms that for 'flight' to result in a 
suspension of benefits, it must be undertaken 
with a specific intent, i.e., to avoid 
prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96097 (2nd Cir. 2005).

In light of the above decision, the SSA issued a Notice of 
Social Security Acquiescence Ruling in April 2006.  See 71 
Fed. Reg. 17,551-17,552 (April 6, 2006).  The ruling noted 
the holding of the court and that the agency could not 
conclude that an individual was fleeing to avoid prosecution, 
custody, or confinement from the mere fact that there was an 
outstanding felony arrest warrant or similar order.  The 
agency said they would apply this decision to all SSA cases 
involving fugitive felon determinations in Connecticut, New 
York, and Vermont.

Here, the appellant has asserted that she did not know there 
was a warrant for her arrest.  However, she also stated that 
she had an agreement with her attorney that he would inform 
her if a warrant was issued for her arrest.  This statement 
concedes that the appellant had some knowledge of the 
prosecution against her prior to the date the warrant was 
issued.  Therefore, it logically follows that she had some 
knowledge that a warrant had been of likely would be issued.  
As such, the Board finds that her other statements that she 
did not know there was a warrant are less credible.

When there is no evidence that an appellant knew there was a 
warrant for her arrest, the mere presence of an outstanding 
warrant is insufficient to establish fugitive felon status.  
See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, 
(N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 
(D.Or. 2004) (finding that an intent to avoid prosecution was 
required for a fugitive felon finding under the SSA statute).  
Here, however, there is evidence that the appellant was aware 
of the prosecution against her.  As such, the Board concludes 
that the evidence shows she was a fugitive felon from August 
3, 2005, to November 30, 2005.

As the appellant is shown to have been a fugitive felon from 
August 3, 2005, to November 30, 2005, the termination of her 
compensation payments for that period of time was proper.  
See 38 U.S.C.A. § 5313B; 38 C.F.R. §§ 3.665 (n); 3.666(e).

The next issue is whether the appellant is entitled to waiver 
of recovery of the overpayment of disability benefits in the 
amount of $3,872.70.

The SOC indicates that the ROIC determined that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue; however, it was determined that the appellant was at 
fault for the creation of the debt, that she had not changed 
position, that repayment of the debt would not defeat the 
purpose of the benefit, and that recovery of the overpayment 
of VA compensation benefits would not be against equity and 
good conscience.

The Board must render an independent determination with 
regard to where there was any fraud, misrepresentation, or 
bad faith on the part of the appellant with respect to the 
creation of the overpayment.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The Board discerns no evidence in the 
claims file of any intent to deceive or to seek unfair 
advantage by the appellant in the creation of the 
indebtedness.  Thus, the Board, as did the ROIC, finds a 
waiver is not precluded by operation of law or regulation.  
See 38 C.F.R. § 1.965(b) (2009).  The Board now will test the 
evidence of record to determine if a waiver is appropriate.

In cases where there is no fraud, misrepresentation, or bad 
faith on an appellant's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

Based on a review of the claims file and having considered 
the contentions of the appellant, it is clear that the 
appellant was solely at fault in the creation of the debt 
because of her status as a fugitive felon.

Since the overpayment at issue resulted solely from the 
appellant's status as a fugitive felon, there is no basis to 
conclude that her actions did not overwhelmingly contribute 
to the creation of the debt.  No fault can be attributed to 
the VA with respect to the creation of the debt.

The appellant timely requested a waiver of recovery of the 
indebtedness charged, and the matter was thereby referred to 
the ROIC for further action.  In the March 2008 decision, the 
ROIC denied the appellant's request for a waiver of the 
overpayment, finding that the appellant's fault, and her 
unjust enrichment, outweighed any financial hardship that 
would be incurred, and that a wavier would be against the 
principles of equity and good conscience.

The appellant contends, in substance, that a waiver of 
recovery of the overpayment in question should be granted 
under the standard of equity and good conscience.  She 
essentially argues that she cannot work and would not be able 
to afford food or medical expenses if she had to repay the 
debt.  She has stated that she has no other income apart from 
her VA benefits.  The question for consideration at this 
point is whether the recovery of the overpayment deprives the 
appellant of basic necessities and thereby results in undue 
hardship.  38 C.F.R. § 1.965(a)(3).

Both Financial Status Reports submitted to VA show that the 
appellant's only income was her VA payments.  However, both 
reports also indicate that the appellant was able to pay for 
her basic necessities with the income from VA with a small 
amount left over at the end of the month.  The March 2007 
report shows that this amount was $56, and the April 2008 
report shows that this amount was $7.

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the appellant unable to provide for 
life basic necessities.  The financial status reports showed 
a $46 a month surplus in March 2007 and a $7 surplus in April 
2008.  There was some indication that there is a surplus that 
can toward repayment of the overpayment.  While in January 
2009, the appellant indicated that her rent had increased to 
$704, she did not submit any other income and expense 
information to show that there is no longer surplus income 
each month which can be applied to the debt.  The Board 
recognizes that repayment of the debt may require some 
sacrifice on the part of the appellant; however, absent a 
finding that the ability to provide for life's basic 
necessities would be endangered, it may not be held that 
financial hardship would result.  The Board also notes that 
the appellant reported $370 a month paid for other debts in 
March 2007 and $494 a month paid for other depts. In April 
2008.  The overpayment is a valid debt to the government and 
there is no reason that the appellant should accord the 
government the same consideration that she accords her 
private creditors.  

The Board also finds that a denial of the requested waiver 
will not nullify the objective for which benefits were 
intended.  The benefits were intended provide the appellant 
with compensation based upon the service of her deceased 
husband.  The appellant retains entitlement to that benefit 
and receives it at this time.  It was during a finite period 
of time that she was determined to be a fugitive felon, and 
benefits were suspended.  Therefore, she continues to be 
compensated with these payments, and recouping this debt 
would not nullify the objective for which they are intended.

Furthermore, the Board finds that a failure to make 
restitution would result in unjust enrichment to the 
appellant-debtor.  The appellant has received the full and 
free use and benefit of undeserved cash benefits for a time 
period during which she was a fugitive felon.  To extinguish 
the responsibility to repay the duplicate VA benefits which 
the appellant retained for this time period, would be to 
reward her actions and result in unjust enrichment.

Finally, the evidence does not show that the appellant-debtor 
has changed position to her detriment in any respect due to 
her reliance upon the receipt of VA benefits.  The appellant 
has not contended that this is the case, and there is no 
evidence contained in the claims file that this is the case.

The Board has balanced all of the applicable factors, and has 
specifically considered the appellant's fault in the creation 
of the overpayment, in that, she had some knowledge of a 
prosecution against her and was a fugitive felon from August 
3, 2005, to November 30, 2005.  In sum, it is clear that the 
elements of the equity and good conscience standard clearly 
favor recovery of the debt.  Therefore, after assessing the 
appellant's financial situation, the Board finds that 
recovery would not be contrary to equity and good conscience.


ORDER

Termination of VA compensation benefits, effective from 
August 3, 2005, to November 30, 2005, by reason of the 
appellant's fugitive felon status, was proper.

Waiver of recovery of an overpayment of VA compensation 
benefits, in the calculated amount of $3,872.70, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


